United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2965
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Phillip Laverne Johnson,               *
                                       *        [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: April 29, 2004

                                 Filed: May 5, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Phillip Laverne Johnson pleaded guilty to conspiring to manufacture 50 grams
or more of methamphetamine, and to manufacture, distribute, and possess with intent
to distribute 500 grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 846. The district court1 sentenced him
to 151 months imprisonment and 5 years supervised release. On appeal,
Mr. Johnson’s counsel has moved to withdraw and has filed a brief under Anders v.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
California, 386 U.S. 738 (1967), arguing the court should have granted Mr. Johnson
a competency hearing prior to sentencing.

       After careful review, we conclude counsel’s argument fails. Absent some
indication to the contrary, the district court was permitted to presume Mr. Johnson
was competent, see Branscomb v. Norris, 47 F.3d 258, 261 (8th Cir.), cert. denied,
515 U.S. 1109 (1995), and the doubts about Mr. Johnson’s competence expressed by
defense counsel at one point prior to sentencing were alone insufficient to require a
competency hearing, see Reynolds v. Norris, 86 F.3d 796, 800 (8th Cir. 1996). We
find nothing else in the record that would suggest Mr. Johnson was incompetent
either during his plea or sentencing hearings. To the contrary, Mr. Johnson answered
the district court’s questions coherently during both hearings, there is no indication
the court witnessed any unusual behavior by him, and Mr. Johnson testified that his
medications did not affect his ability to understand the purpose of the plea hearing.

      Finally, we have reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues. Accordingly, we
affirm. We also grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-